Citation Nr: 1414295	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  11-20 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

5.  Entitlement to an initial compensable disability evaluation for degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD


T. S. Kelly, Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service from April 2000 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Roanoke, Virginia.  

As will be discussed in the remand section below, the Board has expanded the original issue of service connection for PTSD to that of service connection for a psychiatric disorder, to include PTSD, which is listed on the title page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As it relates to the claims of service connection for bilateral hearing loss and tinnitus, the Board notes that the Veteran's military occupational specialty (MOS) was that of a combat engineer and that he is in receipt of the Combat Action Ribbon.  As such, in-service noise exposure is accepted.  The Board notes that at the time of his May 2010 VA examination, the Veteran had decibel level readings which would be considered normal for VA rating purposes.  However, the Veteran was noted to have speech recognition of 92 percent in the right ear, which is considered outside of the range of normal for VA rating purposes.  While the examiner indicated that the Veteran had normal hearing in both ears, the results reported for the right ear, as it relates to speech recognition testing, demonstrate otherwise.  The Board observes that the Veteran was scheduled for a follow-up VA audiological examination in May 2011, for the purpose of determining the etiology of any current hearing loss and its relationship to his period of service, and the Veteran failed to appear for the scheduled examination.  The Veteran's representative, in his June 2013 written argument indicated that the Veteran was not able to appear for the scheduled examination and requested that he be afforded an additional VA examination.  Given the Veteran's request and the discrepancies in the record as to whether the Veteran currently has a hearing loss for VA rating purposes, the Veteran should be afforded an additional VA examination to determine the etiology of any current hearing loss and its relationship, if any, to his period of service.  

As it relates to the claim of service connection for tinnitus, while the examiner noted that the Veteran did not complain of tinnitus at the May 2010 VA examination, the Veteran did report having tinnitus on his April 2010 application for compensation and in his December 2010 notice of disagreement.  Given the above, the Veteran should be afforded a VA examination to determine the etiology of any current tinnitus, and its relationship, if any to his period of service, to include the conceded noise exposure in service.  The Board notes that the Veteran was scheduled for a VA examination in May 2011 to determine the etiology of any current tinnitus and failed to appear for the scheduled examination.  The Veteran's representative has requested that the Veteran be afforded an additional VA examination to determine the etiology of any tinnitus and its relationship to his period of service.  Given the discrepancy in the record as to whether the Veteran reported tinnitus, his MOS, and his receipt of the CAR, he should be afforded a VA examination to determine whether any current tinnitus is related to his period of service.  

As it relates to the claim of service connection for a right shoulder disorder, service treatment records reveal that the Veteran was treated for a whiplash injury and right trapezius spasm in March 2002, and that May 2002 X-rays of the right shoulder revealed normal anatomic alignment with minimal irregularity of the glenoid.  An impression of a muscle spasm or sprain was reported at that time.  While the Veteran was scheduled for a VA examination in May 2011 and failed to appear, his representative has requested that he be afforded an additional opportunity to appear for a VA examination.  Given the in-service injury, the Veteran should be afforded a VA examination to determine the etiology of any right shoulder disorder and its relationship, if any, to his period of service.  

In this case, while the claim has been adjudicated by the RO and certified to the Board as a claim for service connection for PTSD, the issue should be expanded to include all psychiatric disorders.  Pursuant Clemons v. Shinseki, 23 Vet. App. 1 (2009), other diagnoses are to be considered as part of the underlying claim.  To date, however, the RO has not adjudicated this claim so broadly as to incorporate psychiatric diagnoses other than PTSD.  The Board observes that the Veteran has been diagnosed as having depression, anxiety disorder, opioid dependence, and alcohol dependence.  While the Board observes that the RO, in its original statement of the case, listed the regulations at 38 C.F.R. § 3.303 and 3.309, the RO did not provide adequate notification addressing what is needed for a claim incorporating such diagnoses.  This is significant because the statutory and regulatory provisions addressing PTSD claims differ from the provisions addressing other service connection claims.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  Corrective notification action, as well as further adjudication, is thus needed.  38 C.F.R. §§ 3.159(b), 19.9.

With regard to the newly expanded psychiatric issue, the Board notes that the Veteran is in receipt of the CAR and that his MOS was that of a combat engineer.  He is also in receipt of the Global War on Terrorism Medal.  Thus, he has satisfied the stressor requirement for the PTSD claim.  The Board further observes that it is not necessary to meet the stressor criteria for other diagnosed psychiatric disorders.  Furthermore, the Board notes that during the course of his active service, the Veteran was prescribed several narcotics, including Oxycontin, for his service-connected knee and back disorders.  Given the above, the Veteran should be afforded a VA examination to determine the etiology of any current psychiatric disorder and its relationship, if any, to his period of service, to include any medications taken for his service-connected low back and knee disorders.  

As it relates to the claim for a higher disability evaluation for his service-connected degenerative disc disease of the lumbar spine, the Veteran has indicated that the symptomatology associated with his current lumbar spine disorder is more severe than the current noncompensable disability evaluation that has been assigned.  The Board notes that the last comprehensive VA examination afforded the Veteran occurred in May 2010.  VA is obligated to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability. VAOPGCPREC 11-95 (1995).  The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Given the foregoing, the Veteran should be afforded an additional VA examination to determine the current severity of his degenerative disc disease of the lumbar spine.  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding the claim on appeal, now characterized as entitlement to service connection for a psychiatric disorder, to include PTSD.  This letter must inform the Veteran of the information and evidence necessary to substantiate the claim, in terms of 38 C.F.R. §§ 3.303, 3.307, and 3.309, and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

2.  Request that the Veteran provide the names and addresses of any treatment facilities/providers who have provided treatment for hearing loss, tinnitus, right shoulder problems, low back problems, or psychiatric problems from August 2010 to the present.  Following receipt of the above names and addresses, along with written authorizations from the Veteran, obtain and associate with the record copies of all treatment records of the Veteran from those facilities/physicians identified by him.  If the Veteran identifies any VA treatment facilities, obtain copies of treatment records from these facilities and associate them with the record. 

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder(s), including PTSD, which may be present.  The claims folder, a copy of this remand, and all other pertinent records should be made be available for review by the examiner in conjunction with the examination, and the examiner must acknowledge this review in any report generated as a result of this remand.  The examiner is requested to render an opinion as to whether it is at least as likely as not that the Veteran currently has PTSD related to his period of service with the examiner identifying the claimed stressor that serves as the basis for the diagnosis of PTSD. 

Alternatively, if PTSD is not found on examination, the examiner must delineate all diagnoses reached to account for the Veteran's psychiatric symptomatology.  The examiner must also express an opinion as to whether any psychiatric disorder(s) found on examination, is/are related to the Veteran's period of service.  The examiner should also render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any psychiatric disorder which is present arises from medication that had been or is currently prescribed for the Veteran's service-connected low back and/or right knee disorder.  Complete detailed rationale should be provided for each opinion that is rendered. 

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current right shoulder disorder.  The claims folder, a copy of this remand, and all other pertinent records must be made available to the examiner.  If a right shoulder is found to be present, the examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it had its onset in service or is otherwise related to the Veteran's period of service.  Complete detailed rationale is requested for each opinion that is rendered.

5.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of any current bilateral hearing loss and/or tinnitus.  The claims folder, a copy of this remand, and all other pertinent records must be made available to the examiner.  All indicated tests and studies are to be performed and all findings are to be reported in detail.  If either hearing loss or tinnitus is found to be present, the examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it had its onset in service or is otherwise related to the Veteran's period of service.  For purposes of rendering these opinions, the examiner should note that in-service noise exposure has been conceded.  Complete detailed rationale is requested for each opinion that is rendered.

6.  The Veteran should be afforded a VA examination of the spine to assess the current orthopedic and neurological manifestations of his lumbar spine disability.

The examiner should report the Veteran's ranges of thoracolumbar spine motion in degrees and note the presence or absence of ankylosis of the spine. 

The examiner should determine whether the lumbar spine disability is manifested by weakened movement, excess fatigability, or incoordination.  These determinations should be expressed in terms of the additional degree of range of motion loss due to any pain, weakened movement, excess fatigability, incoordination, or flare-ups. 

The examiner should report whether intervertebral disc disease, if present, has required periods of doctor prescribed bed rest in the last 12 months and, if so, the frequency and duration of such periods. 

The examiner should also note any nerves affected by paralysis, partial paralysis, neuralgia, or neuritis, and, for affected nerves, express an opinion as to the severity of such symptoms in terms of being slight, moderate, moderately severe, severe, or complete.  If there is no nerve involvement, the examiner should so state.

7.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After undertaking any other development deemed appropriate, the RO/AMC must readjudicate the remaining claims on appeal, including the newly expanded psychiatric disorder claim.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


